Citation Nr: 0602293	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board first considered this appeal in May 
2005 and determined that additional development was required.  
The matter was remanded and the RO performed all requested 
development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral pes planus is a congenital condition, and was 
not caused by service.

3.  Bilateral pes planus was not caused or worsened by the 
left knee patellar tendinitis and retropatellar pain 
syndrome.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310. 4.7 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in December 2001 and May 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA gave the 
veteran an initial VCAA notice in December 2001, prior to the 
May 2002 AOJ decision on appeal.  Thus, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

The veteran avers that he incurred pes planus as a result of 
performing the physical rigors of service without adequate 
arch support.  He alternatively contends that pes planus is 
related to his left knee disability.  During a March 2004 
hearing before the RO, the veteran alleged that, during 
service, physicians restricted his full duty status based on 
the aggregate limitations caused by pes planus and a knee 
disability.  

The veteran's service medical records indicate that he was 
diagnosed as having pes planus in April 1991.  In May 1991, 
the veteran was assigned to six months of limited duty after 
a Medical Board determined that the veteran was unfit for 
full duty due to physical limitations caused by left knee 
patellar tendinitis and retropatellar pain syndrome.  In June 
1992, the veteran was referred to a Physical Evaluation 
Board, which found the veteran unfit for duty due to his knee 
disability.  Records and reports related to those decisions 
did not reference pes planus or note that it contributed to 
the veteran's knee disability.  Service connection was 
granted for left knee patellar tendinitis and retropatellar 
pain syndrome in January 1993.

In December 1995, a VA examiner diagnosed the veteran as 
having moderate pes planus.  During a VA examination in May 
2000, the veteran argued that knee pain and pes planus were 
related, but the examiner did not address that contention.  
At a VA medical center in November 2001 and January 2002, the 
veteran sought assistance related to medial longitudinal foot 
supports.  

In a July 2005 VA examination, the examiner diagnosed the 
veteran as having bilateral pes planus and bilateral hallux 
valgus.  The examiner stated that the veteran's lateral foot 
pain was caused by double arch supports, which shifted the 
veteran's weight to the lateral border of his feet.  The 
examiner noted that nearly ninety percent of individuals of 
the veteran's race have pes planus, that the veteran is tall 
and osteopenic, and that hallux valgus is a common 
complication of pes planus.  Based on this information, 
coupled with a review of the veteran's claim file and medical 
history, the examiner opined that the veteran's pes planus is 
congenital; therefore, the examiner concluded that pes planus 
is not secondary to the veteran's knee condition or related 
to his period of service. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When considering whether 
to grant service connection for a disability, VA shall 
consider all information and lay and medical evidence of 
record in a case.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.303(a).  

Service connection is established by showing that the veteran 
sustained an in-service injury or disease, that the veteran 
developed a chronic disability, and that the in-service 
injury or disease proximately resulted in the disability.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Mere congential defects are not diseases or injuries for 
disability compensation purposes.  See 38 C.F.R. § 4.7.  

There is no evidence that pes planus is secondary to the 
veteran's left knee disability.  Although the veteran alleges 
that he was treated simultaneously for both conditions and 
was discharged for limitations caused by the aggregate 
disability, that concurrence is not sufficient to demonstrate 
that the injuries are causally related.  A VA examiner found 
that pes planus is not related to the veteran's knee 
disability, and no medical opinion of record contradicts that 
assessment.  As far as whether pes planus aggravated the 
veteran's left knee patellar tendinitis and retropatellar 
pain, that intensification is considered in rating the 
veteran's left knee disability.

There is no medical evidence attributing pes planus to in-
service injuries or causes.  Furthermore, a VA examiner 
opined that pes planus is a congential condition.  As such, 
it is not compensable under VA regulations.  Therefore, 
because there is no medical evidence relating pes planus to 
service or the veteran's left knee disability, service 
connection for pes planus must be denied.


ORDER

Service connection for pes planus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


